UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6466



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TARIK KAWENDO WASHINGTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:06-cv-70022-HMH; 8:05-cr-00399-HMH)


Submitted:   October 18, 2007             Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tarik Kawendo Washington, Appellant Pro Se.    Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tarik Kawendo Washington seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000)

motion.      He also seeks to appeal the district court’s order

construing his motion, filed under Fed. R. Civ. P. 59(e), as a

successive    §   2255   motion   and     dismissing   it   for   lack   of

jurisdiction.     The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.           28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Washington has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.

          Additionally, we construe Washington’s notice of appeal

and informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.          United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).    In order to obtain authorization to


                                  - 2 -
file a successive § 2255 motion, a prisoner must assert claims

based on either:       (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,      that    would     be    sufficient     to

establish    by    clear     and   convincing        evidence       that,   but    for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.                28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Washington’s      claims    do     not   satisfy    either      of    these

criteria.    Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                            DISMISSED




                                       - 3 -